DETAILED ACTION
In a communication received on 3 May 2021, applicants amended claims 1, 8, and 14.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), and further in view of Cronin (US 8,838,071 B1).

With respect to claim 1, Gupta discloses: an electronic registered mail ("ERM") apparatus comprising:
at least one interface configured to receive, from a sender server (e.g., client device connected to server in Gupta, fig. 1 and fig. 3), (i) recipient information for creating ERM for sending to a recipient (e.g., recipients from cloning a previously received message in Gupta, ¶0054), (ii) ERM content for the ERM (e.g., replies, comments, content cloned 
a processor communicatively coupled to the at least one interface (e.g., client device connected to server in Gupta, fig. 1 and fig. 3, ¶0036)and configured to:
create an ERM notification message for the recipient by including the recipient name (i.e., communicating email message including recipient identifier to recipient email server and/or recipient client device, identifiers of recipients include list of respondents to a poll and/or commenters in Gupta, ¶0037, ¶0132), and
(including) instructions for verification of the recipient based on the selected at least one verification option (i.e., message notifying recipient email server and/or recipient includes URL indicating instructions for access to content and authenticating user in Gupta, ¶0132),
store a copy of the ERM to a memory device including at least one of the ERM notification message or the ERM content (i.e., store content of collaborative email message on application server in Gupta, ¶0136),
transmit the ERM notification message to the recipient email address (i.e., email URL to content to recipients of the email in Gupta, ¶0136),
receive verification information from a user device that accesses an email application for the recipient email address (i.e., authenticate recipient to provide access to verified recipients in Gupta, ¶0137),

if the comparison is positive, cause the ERM content to be provided to the recipient (i.e., if authentication is successful, allow access to the content in Gupta, ¶0137), and
if the comparison is negative, prevent the ERM content from being provided to the recipient. (i.e., if authentication is unsuccessful, deny access to the content in Gupta, ¶0137).

Gupta discloses contact manager component maintains contact information such as mailing address and email addresses for sending a message to recipients (¶0049).  Gupta do(es) not explicitly disclose the following.  Gifford, in order to implement an authorization process for accessing content corresponding to a level of sensitivity (col. 5 lines 13-58), discloses: a recipient physical address (i.e., receiving identifying information from a user profile database for the purpose of authenticating a user to provide access to a document in Gifford, col. 5 lines 35-58).
Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta do(es) not explicitly disclose the following.  Gifford, in order to implement an authorization process for accessing content corresponding to a level of sensitivity (col. 5 lines 13-58), discloses: (message including) the recipient physical address (i.e., receiving the identifying information such as a physical home address to identify the recipient of content in Gifford, col. 5 lines 35-58).
Based on Gupta in view of Gifford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gifford to improve upon those of Gupta in order to implement an authorization process for accessing content corresponding to a level of sensitivity.

Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta and Gifford do(es) not explicitly disclose the following.  Cronin, in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye (col. 7 lines 30-34), discloses: provide at least one field or interface for accepting verification information based on the selected verification option (i.e., sender is presented with options for selecting at least one of biometric methods to secure or lock at least a portion of the message, and receiver is presented with interface elements corresponding to a selected biometric/verification option to unlock a portion of the message in Cronin, fig. 2, col. 8 lines 42-67, col. 6 lines 19-29).
Based on Guptive in view of Gifford, and further in view of Cronin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cronin to improve upon those of Gupta in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye.

With respect to claim 2, Gupta discloses: the apparatus of claim 1, wherein the ERM content includes at least one of a message, confidential information, a lien notification, legal information, personal information, an image, a video, or a hyperlink to a payment processor online system, a website, web form, or a server (i.e., storing content of the message accessible to client on application server; author of message can add various objects to the message content such as a picture and/or hyperlink in Gupta, ¶0058, ¶0132).



With respect to claim 6, Gupta discloses: the apparatus of claim 1, wherein the processor is configured to transmit a message to the sender server that is indicative of the comparison or indicative as to whether the ERM content was provided to the recipient (i.e., authentication authority communicates result of authentication to application server to provide the content in Gupta, ¶0133).

With respect to claim 13, Gupta discloses: the apparatus of claim 1, wherein the ERM content includes a lien notice or a lien to sale notice (i.e., options for indicating and communicating content of a sensitive, personal, private or confidential nature; includes encryption or addition of digital signatures to the message content in Gupta, ¶0063).


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Fellenstein et al. (US 2004/0019644 A1).

With respect to claim 3, Gupta discloses received message includes the content of the message that the recipient can modify in order to reply (¶0090).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Fellenstein, in order to provide a single message with sections that may be hidden to secure the information (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to include the ERM content with the ERM notification message and cause the ERM content 
Based on Gupta in view of Gifford and Cronin, and further in view of Fellenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fellenstein to improve upon those of Gupta in order to providing a single message with sections that may be hidden to secure the information.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Naick et al. (US 2005/0108335 A1).

With respect to claim 4, Gupta discloses email message includes a URL to the server that stores the content of the message separately in order to authenticate access for the recipient (¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Naick, in order to implement selective display of an email attachment (abstract), discloses: the apparatus of claim 1, wherein the processor is configured to provide the ERM content separately from the ERM notification message and transmit at least one message with the ERM content to the email address of the recipient if the comparison is positive (i.e., receive email stripped of attachment and replaced with a hyperlink; successful authentication of user causes transmission of attachment to recipient's email client in Naick, ¶0032-0033).
Based on Gupta in view of Gifford and Cronin, and further in view of Naick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .


Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Ganesan (US 2015/0281231 A1).

With respect to claim 7, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 1, wherein
the at least one verification option includes at least one of receiving a code from a notary, recording an image of an identification card, recording video of the recipient holding an identification card, or live verification by an operator (i.e., take an image of the user with indication of a code provided by the registrar to authenticate the user in Ganesan, ¶0053).
Based on Gupta in view of Gifford and Cronin, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Gupta in order to remotely vet or authenticate the identity of a user.

With respect to claim 8, Gupta discloses: the apparatus of claim 7, wherein the processor is configured to include a verification submission feature including the at least one field or interface with 

With respect to claim 9, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet or authenticate the identity of a user (¶0051), discloses: the apparatus of claim 8, wherein:
selection of the verification submission feature for the code from the notary causes the ERM notification message to open an interface on the user device with at least one field to accept the code from the notary for submission of the verification information (i.e., activate app to take photo of the user and enter and communicate the picture to the registrar which includes interface for entering information corresponding to the photo taken in Ganesan, ¶0053);
selection of the verification submission feature for recording the image of the identification card causes the ERM notification message to open an interface on the user device with at least one field to accept a recorded image of the identification card of the recipient for submission of the verification information (i.e., submitting a taken image of the user's driver's license in Ganesan, ¶0053);
selection of the verification submission feature for recording the video of the recipient holding the identification card causes the ERM notification message to open an interface on the user device that provides instructions for the recipient to perform while being recorded and includes at least one field to accept the recorded video of the identification card of 
selection of the verification submission feature for the live verification by an operator causes the ERM notification message to open an interface on the user device with a communication connection to an operator terminal that provides the verification information after the recipient has satisfied requests of the operator or the operator terminal provides the recipient the code for submission as the verification information. (i.e., in real time, registrar confirms that a code from the client device matches which verifies identity of the user in Ganesan, ¶0049).
Based on Gupta in view of Gifford and Cronin, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Gupta in order to remotely vet or authenticate the identity of a user.


Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1) and further in view of Harik et al. (US 2014/0067931 A1).

With respect to claim 10, Gupta discloses email message includes a URL to the server that stores the content of the message separately in order to authenticate access for the recipient (¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Harik, in order to match received person's identity and match it to a corresponding individual in a social network (¶0018), discloses: the 
performing at least one of a name recognition algorithm or a physical address recognition algorithm (e.g., Levenshtein algorithm applied to comparison of names in Harik, ¶0022);
if a degree of similarity provided by the at least one of a name recognition algorithm or the physical address recognition algorithm is above a threshold, determine the comparison is positive (e.g., determine likelihood of a match based on a threshold number of character differences in Harik, ¶0022); and
if the degree of similarity provided by the at least one of a name recognition algorithm or the physical address recognition algorithm is below the threshold, determine the comparison is negative. (e.g., a difference in characters greater than a Levenshtein distance between two names will not produce a match in Harik, ¶0022).
Based on Gupta in view of Gifford and Cronin, and further in view of Harik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Harik to improve upon those of Gupta in order to match received person's identity and match it to a corresponding individual in a social network.

With respect to claim 11, Gupta discloses email message includes a URL to the server that stores the content of the message separately in order to authenticate access for the recipient (¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Harik, in order to match received person's identity and match it to a corresponding individual in a social network (¶0018), discloses: the apparatus of claim 10, wherein the at least one of the name recognition algorithm or the physical address recognition algorithm includes at least one of a programming classics method for comparing characters, a Levenshtein method that determines a minimal number of characters needed to be 
Based on Gupta in view of Gifford and Cronin, and further in view of Harik, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Harik to improve upon those of Gupta in order to match received person's identity and match it to a corresponding individual in a social network.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Cronin (US 8,838,071 B1), and further in view of Quine (US 2003/0115280 A1).

With respect to claim 12, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, and Cronin do(es) not explicitly disclose the following.  Quine, in order to remediate undeliverable messages due to misspellings of names (¶0066), discloses: the apparatus of claim 1, wherein the processor is configured to:
include a name change option in the ERM notification message (i.e., a module for recognizing and suggesting a closest match to correct misspelled recipient names in Quine, ¶0057);
receive from the user device after selection of the name change option, an amended recipient name (i.e., selecting closest match suggested name in Quine, ¶0069-¶0071);

if an approval message is received from the sender server, create a second ERM including a second ERM notification message with the amended recipient name (i.e., approve suggested name and correct the message in Quine, ¶0069-¶0071); and
transmit the second ERM notification message with the amended recipient name to the recipient email address. (i.e., retransmit email using the closest match suggested name in Quine, ¶0069-¶0071).
Based on Gupta in view of Gifford and Cronin, and further in view of Quine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quine to improve upon those of Gupta in order to remediate undeliverable messages due to misspellings of names.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776) and Pease et al. (US 5,326,104), and further in view of Cronin (US 8,838,071 B1).

With respect to claim 14, Gupta discloses: an electronic registered mail ("ERM") apparatus for lien notifications comprising:
at least one interface configured to receive, from a sender server (e.g., client device connected to server in Gupta, fig. 1 and fig. 3), (i) recipient information for creating ERM for sending to a recipient (e.g., recipients from cloning a previously received message in Gupta, ¶0054), and (iii) at least one verification option (i.e., URL indicating access to 
the recipient information including a recipient name (e.g., recipients from previously received messages in Gupta, ¶0049), and a recipient email address (i.e., e-mail addresses from previously received messages in Gupta, ¶0049, ¶0054);
a memory device storing template forms for lien notices (e.g., storing templates or forms for composing collaborative email message in Gupta, ¶0049); and
a processor communicatively coupled to the at least one interface and the memory device, the processor configured to:
create an ERM notification message for the recipient by including the recipient name (i.e., communicating email message including recipient identifier to recipient email server and/or recipient client device, identifiers of recipients include list of respondents to a poll and/or commenters in Gupta, ¶0037, ¶0132), and
instructions for verification of the recipient based on the selected at least one verification option (i.e., message notifying recipient email server and/or recipient includes URL indicating instructions for access to content and authenticating user in Gupta, ¶0132),
transmit the ERM message notification to the recipient email address (i.e., email URL to content to recipients of the email in Gupta, ¶0136),
receive verification information from a user device that accesses an email application for the recipient email address and views the ERM notification message (i.e., authenticate recipient to provide access to verified recipients in Gupta, ¶0137),
compare the verification information to at least some of the recipient information provided by the sender server or a unique code (i.e., communicating with authentication authority with at least unique user id, or e-mail address, and password in Gupta, ¶0133),


Gupta discloses contact manager component maintains contact information such as mailing address and email addresses for sending a message to recipients (¶0049).  Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta do(es) not explicitly disclose the following.  Gifford, in order to implement an authorization process for accessing content corresponding to a level of sensitivity (col. 5 lines 13-58), discloses:
a recipient physical address (i.e., receiving identifying information from a user profile database for the purpose of authenticating a user to provide access to a document in Gifford, col. 5 lines 35-58),
the recipient physical address (i.e., receiving the identifying information such as a physical home address to identify the recipient of content in Gifford, col. 5 lines 35-58).
Based on Gupta in view of Gifford, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gifford to improve upon those of Gupta in order to implement an authorization process for accessing content corresponding to a level of sensitivity.

Gupta discloses accessing information about user from a contact manager component including names and mailing addresses; desired recipient of content may be authenticated to allow electronic delivery, if not authenticated no electronic delivery occurs (¶0049, ¶0137).  Gupta and Gifford do(es) not explicitly disclose the following.  Pease, in order to improve efficiency by retrieving account details and generating documents regarding a user account (col. 14 line 61 to col. 15 line 16), discloses:

and coding for jurisdictional rules regarding lien notices (i.e., flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules in Pease, col. 14 line 61 to col. 15 line 16),
determine a lien notice is to be generated based on the coding for jurisdictional rules that are related to the determined jurisdiction and the overdue account information (i.e., generate financial form or document according to federal regulation based on an amount in a user’s account in Pease, col. 14 line 61 to col. 15 line 16),
generate the lien notice for the recipient (e.g., generating a federal form in Pease, col. 14 line 61 to col. 15 line 16),
determine a jurisdiction related to the recipient or the account of the recipient (e.g., determining compliance with federal jurisdiction corresponding to the payee and payer in Pease, col. 14 line 61 to col. 15 line 16)
if the comparison is negative, cause the lien notice to be physically mailed to the recipient physical address (i.e., if the patron's identity is not verified, information regarding the form is collected in order to mail the form to the patron in Pease, col. 14 line 61 to col. 15 line16).
Based on Gupta in view of Gifford, and further in view of Pease, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Pease to improve upon those of Gupta in order to improve efficiency by retrieving account details and generating documents regarding a user account.


Based on Guptive in view of Gifford and Pease, and further in view of Cronin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cronin to improve upon those of Gupta in order to improve security of messages between parties using biometrics such as fingerprint, voice, or eye.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104), and Cronin (US 8,838,071 B1), and further in view of Fellenstein (US 2004/0019644 A1)

With respect to claim 15, Pease discloses flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules (col. 14 line 61 to col. 15 line16).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Fellenstein, in order to providing a single message with sections that may be hidden to secure the information (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to include the lien notice with the ERM 
Based on Gupta in view of Gifford, Pease and Cronin, and further in view of Fellenstein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fellenstein to improve upon those of Pease in order to providing a single message with sections that may be hidden to secure the information.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104) and Cronin (US 8,838,071 B1), and further in view of Naick et al. (US 2005/0108335 A1).

With respect to claim 16, Pease discloses flagging accounts and generating forms/documents based on a preset threshold corresponding to on federal rules (col. 14 line 61 to col. 15 line16).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Naick, in order to implement selective display of an email attachment (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to provide the lien notice separately from the ERM notification message and transmit at least one message with the lien notice to the email address of the recipient if the comparison is positive (i.e., receive email stripped of attachment and replaced with a hyperlink; successful authentication of user causes transmission of attachment to recipient's email client in Naick, ¶0032-0033).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Naick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .


Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104) and Cronin (US 8,838,071 B1), and further in view of Novak et al. (US 2014/0222669 A1).

With respect to claim 17, Gupta discloses author of message can add various objects to the message content such as a picture and/or hyperlink (¶0058, ¶0132).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Novak, in order to implement a cash flow management system between billing and payer transactions (abstract), discloses: the apparatus of claim 14, wherein the processor is configured to:
include a hyperlink to a payment processor in the lien notice (i.e., sending an email to the payer with a URL to connect to the site of a payments provider in Novak, ¶0047);
after causing the lien notice to be provided to the recipient, receive an indication of a payment from the payment processor (i.e., an alert system for generating an alert that a payment was received for the payee in Novak, ¶0052); and
update the overdue account information to reflect the payment by the recipient. (i.e., an accounts records management system for recording deposits to accounts corresponding to invoices generated by the system in Novak, ¶0059).
Based on Gupta in view of Gifford, Pease and Cronin, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 18, Gupta discloses author of message can add various objects to the message content such as a picture and/or hyperlink (¶0058, ¶0132).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Novak, in order to implement a cash flow management system between billing and payer transactions (abstract), discloses: the apparatus of claim 17, the processor is configured to transmit a payment message to the sender server that is indicative of the payment (i.e., an alert system for generating an alert that a payment was received for the payee in Novak, ¶0052).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Novak, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Novak to improve upon those of Gupta in order to implement a cash flow management system between billing and payer transactions.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104), and Cronin (US 8,838,071 B1), and further in view of Ganesan (US 2015/0281231 A1).

With respect to claim 19, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, Gifford, Pease, and Cronin do(es) not explicitly disclose the following.  Ganesan, in order to remotely vet 
include a feature to initiate communication via at least one of a text message program, an email message program, or a phone program in the lien notice (i.e., request user to engage a smartphone app to communicate with the registrar in Ganesan, ¶0052);
after causing the lien notice to be provided to the recipient, receive from the user device a communication via the at least one of the text message program, the email program, or the phone program (i.e., exchanging communications with the user's smartphone app to verify the user's identity in Ganesan, ¶0053); and
route the communication to an account or a queue of an operator for responding. (i.e., registrar communicates and responds with user smartphone app, for example repeating code submission for security reasons in Ganesan, ¶0053).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Gupta in order to remotely vet or authenticate the identity of a user.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2002/0099775 A1) in view of Gifford (US 5,812,776), Pease et al. (US 5,326,104), and Cronin (US 8,838,071 B1), and further in view of Quine et al. (US 2003/0115280 A1).

With respect to claim 20, Gupta discloses a received email message identifying recipient and URL for activating a website for accessing and authenticating for content (¶0037, ¶0132).  Gupta, 
wherein the processor (i.e., a module for recognizing and suggesting a closest match to correct misspelled recipient names in Quine, ¶0057) is configured to:
include a name change option in the ERM notification message (i.e., selecting closest match suggested name in Quine, ¶0069-¶0071);
receive from the user device after selection of the name change option, an amended recipient name (i.e., reply with suggested closest match name for misspelled name in Quine, ¶0069-¶0071);
transmit a message to the sender server that is indicative of the amended recipient name (i.e., approve suggested name and correct the message in Quine, ¶0069-¶0071); and
if an approval message is received from the sender server, verify the recipient or a substitute recipient using the received verification information and the amended recipient name (i.e., retransmit email using the closest match suggested name in Quine, ¶0069-¶0071).
Based on Gupta in view of Gifford, Pease, and Cronin, and further in view of Quine, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Quine to improve upon those of Gupta in order to remediate undeliverable messages due to misspellings of names.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Sherman Lin
8/28/2021

/S. L./Examiner, Art Unit 2447   

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447